PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,206,925
Issued: June 26, 2012
Application No. 12/386,146
Filed: 14 Apr 2009
For: SPLICE VARIANTS OF HUMAN IL-23 RECEPTOR (IL-23R) MRNA AND USE OF A DELTA 9 ISOFORM IN PREDICTING INFLAMMATORY BOWEL DISEASES
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.378(b), filed October 15, 2020, to accept the delayed payment of a maintenance fee for the above-identified patent. This decision is also in response to the “STATEMENT OF DELAY DUE TO COVID-19 OUTBREAK.”

The petition under 37 CFR 1.378(b) is DISMISSED.

If reconsideration of this decision is desired, a petition for reconsideration under 37 CFR 1.378(e) must be filed within TWO (2) MONTHS from the mail date of this decision.  Extension of this two-month time limit can be granted under 37 CFR 1.136(a). This is not a final agency action within the meaning of 5 U.S.C. § 704.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) the required maintenance fee; (2) the required petition fee set forth at 37 CFR 1.17(m); (3) a statement that the delay in payment of the maintenance fee was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

As to requirement (1), the required undiscounted 7.5-year maintenance fee of $3,760.00 has received.

As to requirement (2), the required petition fee of $2,100.00 has not been received. It is noted that petitioner has submitted $4,260.00. Thus, petitioner may request to have the additional $500.00 applied to the required petition fee ($4,260.00 - $3,760.00 = $500.00). Be advised that the request for waiver of the petition fee is DISMISSED in view of the USPTO Notice issued April 28, 2020 which required that the maintenance fee and the request for COVID-19 relief, i.e., petition fee waiver, be filed on or before June 1, 2020 for undiscounted entities.

With respect to requirement (3), the petition includes a proper statement of unintentional delay. 

Any request for reconsideration of this decision must be accompanied by the required petition fee.

https://www.uspto.gov/coronavirus/uspto-covid-19-response-resource-center. Specific reference is made to the Notice issued April 28, 2020.

Further correspondence with respect to this matter should be addressed as follows:

By Mail:		Mail Stop PETITION
			Commissioner for Patents
			Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

The centralized facsimile number is (571) 273-8300.

Via EFS-Web

Telephone inquiries should be directed to the undersigned at (571) 271-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions